DETAILED ACTION
This is in response to the Amendment filed 4/2/2021 wherein claims 15 and 17-18 have been canceled and claims 1-14, 16, and 19-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “angled wall being non-perpendicular to the axial direction and positioned upstream of the swirler inlet” (Claim 1, lines 16-17; Claim 10, lines 16-17; and Claim 19, lines 16-17) must be shown or the feature(s) canceled from the claim(s). Applicant’s Figures 3A and 3B appear to show the angled wall 350 being positioned downstream of the swirler inlet 312 with respect to flow through the swirler inlet which is contrary to the claimed subject matter. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  
“the axial direction and” (Claim 1, line 14; Claim 10, line 14; and Claim 19, line 14) is believed to be in error for - - the axial direction, and - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 10, and 19 recite “the angled wall being non-perpendicular to the axial direction and positioned upstream of the swirler inlet” (Claim 1, lines 16-17; Claim 10, lines 16-17; and Claim 19, lines 16-17). Although the specification states “the angled wall 350 provides a non-rectangular shape (in axisymmetric cross section) with the angled wall 350 being non-perpendicular to the axial direction” (Paragraph 0035 of Applicant’s specification), Applicant does not describe the location of the angled wall being upstream from the swirler inlet. As discussed above in the drawing objections, Applicant’s Figures downstream of the swirler inlet 312 with respect to flow of air through the swirler inlet which is contrary to the claimed subject matter.
Claims 2-9 are rejected for the same reasons above based on their dependency to claim 1.
Claims 11-14 and 16 are rejected for the same reasons above based on their dependency to claim 10.
Claim 20 is rejected for the same reasons above based on its dependency to claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites “The swirler assembly of claim 1, wherein the guide plate collar is disposed radially inward of the guide plate flange, the guide plate flange configured for sliding disposition against the swirler body”. However, this limitation is already required by claim 1 in lines 10-11. Therefore, claim 8 does not further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahr et al. (US 3,853,273) in view of Ansart et al. (US 5,941,075)
Regarding Independent Claim 1, Bahr teaches (Figures 1-3) a guide plate (66, 76, 78) for a swirler assembly (at 20), comprising:
a swirler body (80, 82, 86, 88; see Figure 1) having a retainer body (at 80, 82) and a swirler inlet (see the flow arrows shown in Figure 1) extending through the swirler body (80, 82, 86, 88; see Figure 1);
a guide plate flange (78) configured for engagement with (at 88) a swirler body (82, 88, 90, 92) having a swirler inlet (at 86); and
a guide plate collar (66), the guide plate collar (66) having an aft protrusion (the portion of 76 that is downstream of 78) with respect to an axial direction (see Figure 1) extending through the swirler body (82, 88, 90, 92), the aft protrusion (the portion of 76 that is downstream of 78) having an aft protrusion tip position (annotated below) configured to be equal to or extend downstream (see Figure 1) of a swirler inlet forward position (annotated below) with respect to the axial direction (see Figure 1) and a radially outer surface (annotated below) that forms a radially 
wherein the guide plate collar (66) is disposed radially inward (see Figure 1) of the guide plate flange (78), the guide plate flange (78) configured for sliding disposition (see Figure 1) against a retainer body (at 80, 82).
Bahr does not teach wherein the retainer body includes an angled wall in axisymmetric cross section, the angled wall defining a retainer body angle with respect to a plane perpendicular to the axial direction, and wherein the angled wall provides a non-rectangular shape of the retainer body in axisymmetric cross section, with the angled wall being non-perpendicular to the axial direction and positioned upstream of the swirler inlet.
Ansart teaches (Figures 1-6) a retainer body (annotated below) includes an angled wall (annotated below) in axisymmetric cross section (see annotation below), the angled wall (annotated below) defining a retainer body angle (annotated below) with respect to a plane perpendicular to the axial direction (see annotation below), and wherein the angled wall (annotated below) provides a non-rectangular shape (the shape of the angled wall is trapezoidal; see annotation below) of the retainer body (annotated below) in axisymmetric cross section (see Figure 4 of Ansart), with the angled wall (annotated below) being non-perpendicular (see annotation below) the axial direction (see Figure 4 of Ansart) and positioned upstream (see annotation below) of the swirler inlet (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bahr to have the retainer body include an angled wall in axisymmetric cross section, the angled wall defining a retainer body angle with respect to a plane perpendicular to the axial direction, and wherein the angled wall provides a non-rectangular shape of the retainer body in axisymmetric cross section, with the angled wall being non-perpendicular to the axial direction and positioned upstream of the swirler inlet, as taught by Ansart, because a simple substitution of one known element (in this case, the retainer body wall as taught by Bahr) for another (in this case, the retainer body wall as taught by Ansart) to obtain predictable results (in this case, to guide the flow of air to the swirler inlet) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

    PNG
    media_image1.png
    1022
    1055
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    850
    1191
    media_image2.png
    Greyscale

It is noted that the term “rectangular” is defined by Merriam-Webster’s online dictionary as “having edges, surfaces, or faces that meet at right angles”.
Regarding Claim 2, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr appears to schematically show wherein the radially outer surface angle is between ninety-five degrees and one-hundred forty-five degrees (see Figure 1).
Even if Bahr’s radially outer surface angle was not interpreted to be between ninety-five and one-hundred forty-five degrees, it would have been obvious matter of design choice to include the radially outer surface angle being between ninety-five degrees and one-hundred forty-five degrees, since applicant has not disclosed that a radially outer surface angle of between ninety-five degrees and one-hundred forty-five degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angle shown in Bahr’s Figure 1.
Regarding Claim 3, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr appears to schematically show wherein the radially outer surface angle is between one-hundred five degrees and one-hundred thirty-five degrees (see Figure 1).
Even if Bahr’s radially outer surface angle was not interpreted to be between one-hundred five degrees and one-hundred thirty-five degrees, it would have been obvious matter of design choice to include the radially outer surface angle being between one-hundred five degrees and one-hundred thirty-five degrees, since applicant has not disclosed that a radially outer surface angle of between one-hundred five degrees and one-hundred thirty-five degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angle shown in Bahr’s Figure 1. 
Regarding Claim 4, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr appears to schematically show wherein the aft protrusion defines a normalized length equal to an aft protrusion axial length divided by a swirler inlet axial length, the normalized length between 0.5 and 2.0.
Even if Bahr’s aft protrusion was not interpreted to define a normalized length equal to an aft protrusion axial length divided by a swirler inlet axial length, the normalized length being between 0.5 and 2.0, it would have been obvious matter of design choice to include the aft protrusion defines a normalized 
Regarding Claim 5, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr appears to schematically show wherein the aft protrusion defines a normalized tip position equal to an axial difference between the aft protrusion tip position and a swirler inlet aft position divided by the swirler inlet axial length, the normalized tip position being between -1.0 and 1.0.
Even if Bahr’s aft protrusion was not interpreted to define a normalized tip position equal to an axial difference between the aft protrusion tip position and a swirler inlet aft position divided by the swirler inlet axial length, the normalized tip position being between -1.0 and 1.0, it would have been obvious matter of design choice to include the aft protrusion defines a normalized tip position equal to an axial difference between the aft protrusion tip position and a swirler inlet aft position divided by the swirler inlet axial length, the normalized tip position being between -1.0 and 1.0, since applicant has not disclosed that a normalized tip position being between -1.0 and 1.0 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the lengths shown in Bahr’s Figure 1.
Regarding Claim 6, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr appears to schematically show wherein the radially outer surface angle is between ninety-five degrees and one-hundred forty-five degrees (see Figure 1).
Even if Bahr’s radially outer surface angle was not interpreted to be between ninety-five degrees and one-hundred forty-five degrees, it would have been obvious matter of design choice to include the radially outer surface angle being between ninety-five degrees and one-hundred forty-five degrees, since applicant has not disclosed that a radially outer surface angle of between ninety-five degrees and one-hundred forty-five degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angle shown in Bahr’s Figure 1. 
Regarding Claim 7, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr further teaches (Figures 1-3) wherein the aft protrusion axial length (see Figure 1) is equal to 
Regarding Claim 8, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr further teaches (Figures 1-3) wherein the guide plate collar (66) is disposed radially inward (see Figure 1) of the guide plate flange (78), the guide plate flange (78) configured for sliding disposition (see Figure 1) against the swirler body (82, 88, 90, 92).
Regarding Claim 9, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr further teaches (Figures 1-3) wherein a forward protrusion (the portion of 76 that is upstream of 78) is disposed forward of (see Figure 1) the aft protrusion (the portion of 76 that is downstream of 78), the forward protrusion (the portion of 76 that is upstream of 78) and the aft protrusion (the portion of 76 that is downstream of 78) defining an opening (within 76) through the guide plate (66, 76, 78) configured to receive a fuel nozzle (38; see Figure 1).
Regarding Independent Claim 10, Bahr teaches (Figures 1-3) a swirler assembly (at 20), comprising:
a swirler body (82, 88, 90, 92) defining an axial direction (see Figure 1) and having a swirler inlet (at 86) extending through the swirler body (82, 88, 90, 92) to a radially inner swirler surface (at 92; see Figure 1) of the swirler body (82, 88, 90, 92); and
a guide plate (66, 76, 78) having a guide plate flange (78) configured for engagement (at 88) with the swirler body (82, 88, 90, 92) and a guide plate collar (66), the guide plate collar (66) having an aft protrusion (the portion of 76 that is downstream of 78) with respect to the axial direction (see Figure 1), the aft protrusion (the portion of 76 that is downstream of 78) having an aft protrusion tip position (annotated above) configured to be equal to or extend downstream of (see Figure 1) a swirler inlet forward position (annotated above) with respect to the axial direction (see Figure 1) and a radially outer surface (annotated above) that forms a radially outer surface angle (annotated above) greater than ninety degrees with respect to a radial direction (see annotation above), and

Bahr does not teach wherein the retainer body includes an angled wall in axisymmetric cross section, the angled wall defining a retainer body angle with respect to a plane perpendicular to the axial direction, and wherein the angled wall provides a non-rectangular shape of the retainer body in axisymmetric cross section, with the angled wall being non-perpendicular to the axial direction and positioned upstream of the swirler inlet.
Ansart teaches (Figures 1-6) a retainer body (annotated above) includes an angled wall (annotated above) in axisymmetric cross section (see annotation above), the angled wall (annotated above) defining a retainer body angle (annotated above) with respect to a plane perpendicular to the axial direction (see annotation above), and wherein the angled wall (annotated above) provides a non-rectangular shape (the shape of the angled wall is trapezoidal; see annotation above) of the retainer body (annotated above) in axisymmetric cross section (see Figure 4 of Ansart), with the angled wall (annotated above) being non-perpendicular (see annotation above) the axial direction (see Figure 4 of Ansart) and positioned upstream (see annotation above) of the swirler inlet (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bahr to have the retainer body include an angled wall in axisymmetric cross section, the angled wall defining a retainer body angle with respect to a plane perpendicular to the axial direction, and wherein the angled wall provides a non-rectangular shape of the retainer body in axisymmetric cross section, with the angled wall being non-perpendicular to the axial direction and positioned upstream of the swirler inlet, as taught by Ansart, because a simple substitution of one known element (in this case, the retainer body wall as taught by Bahr) for another (in this case, the retainer body wall as taught by Ansart) to obtain predictable results (in this case, to guide the flow of air to the swirler inlet) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 11, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr appears to schematically show wherein the aft protrusion defines a normalized length equal 
Even if Bahr’s aft protrusion was not interpreted to define a normalized length equal to an aft protrusion axial length divided by a swirler inlet axial length, the normalized length being between 0.5 and 2.0, it would have been obvious matter of design choice to include the aft protrusion defines a normalized length equal to an aft protrusion axial length divided by a swirler inlet axial length, the normalized length between 0.5 and 2.0, since applicant has not disclosed that a normalized length between 0.5 and 2.0 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the lengths shown in Bahr’s Figure 1.
Regarding Claim 12, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr appears to schematically show wherein the aft protrusion defines a normalized tip position equal to an axial difference between the aft protrusion tip position and a swirler inlet aft position divided by the swirler inlet axial length, the normalized tip position being between -1.0 and 1.0.
Even if Bahr’s aft protrusion was not interpreted to define a normalized tip position equal to an axial difference between the aft protrusion tip position and a swirler inlet aft position divided by the swirler inlet axial length, the normalized tip position being between -1.0 and 1.0, it would have been obvious matter of design choice to include the aft protrusion defines a normalized tip position equal to and axial difference between the aft protrusion tip position and a swirler inlet aft position divided by the swirler inlet axial length, the normalized tip position being between -1.0 and 1.0, since applicant has not disclosed that a normalized tip position being between -1.0 and 1.0 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the lengths shown in Bahr’s Figure 1.
Regarding Claim 13, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr appears to schematically show wherein the radially outer surface angle is between ninety-five degrees and one-hundred forty-five degrees (see Figure 1).
Even if Bahr’s radially outer surface angle was not interpreted to be between ninety-five degrees and one-hundred forty-five degrees, it would have been obvious matter of design choice to include the radially outer surface angle being between ninety-five degrees and one-hundred forty-five degrees, since 
Regarding Claim 14, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr further teaches (Figures 1-3) wherein the aft protrusion axial length (see Figure 1) is equal to an axial distance between the aft protrusion tip position (annotated above) and an aft surface (the downstream surface of 78) of the guide plate flange (78).
Regarding Claim 16, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr further teaches (Figures 1-3) wherein a forward protrusion (the portion of 76 that is upstream of 78) is disposed forward of (see Figure 1) the aft protrusion (the portion of 76 that is downstream of 78), the forward protrusion (the portion of 76 that is upstream of 78) and the aft protrusion (the portion of 76 that is downstream of 78) defining an opening (within 76) through the guide plate (66, 76, 78) configured to receive a fuel nozzle (38; see Figure 1).
Regarding Independent Claim 19, Bahr teaches (Figures 1-3) a method of swirling a compressed flow (received from 32) in a combustor (10) of a gas turbine engine (abstract), comprising:
introducing the compressed flow (from 32) through a swirler inlet (at 86) extending through a swirler body (82, 88, 90, 92) defining an axial direction (see Figure 1);
impinging the compressed flow (from 32) onto (via 86) a radially outer surface (annotated above) of an aft protrusion (the portion of 76 that is downstream of 78) of a guide plate collar (66), the aft protrusion (the portion of 76 that is downstream of 78) having an aft protrusion tip position (annotated above) configured to be equal to or extend downstream of (see Figure 1) a swirler inlet forward position (annotated above) with respect to the axial direction (see Figure 1) and the radially outer surface (annotated above) forming a radially outer surface angle (annotated above) greater than ninety degrees with respect to a radial direction (see annotation above), and
wherein the guide plate collar (66) is disposed radially inward (see Figure 1) of the guide plate flange (78), the guide plate flange (78) configured for sliding disposition (see Figure 1) against a retainer body (at 80, 82).
Bahr does not teach wherein the retainer body includes an angled wall in axisymmetric cross section, the angled wall defining a retainer body angle with respect to a plane perpendicular to the axial direction, and wherein the angled wall provides a non-rectangular shape of the retainer body in axisymmetric cross section, with the angled wall being non-perpendicular to the axial direction and positioned upstream of the swirler inlet.
Ansart teaches (Figures 1-6) a retainer body (annotated above) includes an angled wall (annotated above) in axisymmetric cross section (see annotation above), the angled wall (annotated above) defining a retainer body angle (annotated above) with respect to a plane perpendicular to the axial direction (see annotation above), and wherein the angled wall (annotated above) provides a non-rectangular shape (the shape of the angled wall is trapezoidal; see annotation above) of the retainer body (annotated above) in axisymmetric cross section (see Figure 4 of Ansart), with the angled wall (annotated above) being non-perpendicular (see annotation above) the axial direction (see Figure 4 of Ansart) and positioned upstream (see annotation above) of the swirler inlet (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bahr to have the retainer body include an angled wall in axisymmetric cross section, the angled wall defining a retainer body angle with respect to a plane perpendicular to the axial direction, and wherein the angled wall provides a non-rectangular shape of the retainer body in axisymmetric cross section, with the angled wall being non-perpendicular to the axial direction and positioned upstream of the swirler inlet, as taught by Ansart, because a simple substitution of one known element (in this case, the retainer body wall as taught by Bahr) for another (in this case, the retainer body wall as taught by Ansart) to obtain predictable results (in this case, to guide the flow of air to the swirler inlet) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 20, Bahr in view of Ansart teaches the invention as claimed and as discussed above. Bahr appears to schematically show wherein the aft protrusion defines a normalized length equal to an aft protrusion axial length divided by a swirler inlet axial length, the normalized length between 0.5 and 2.0. Bahr also appears to schematically show wherein the aft protrusion defines a normalized tip position equal to an axial difference between the aft protrusion tip position and a swirler inlet aft position 
Even if Bahr’s aft protrusion was not interpreted to define a normalized length equal to an aft protrusion axial length divided by a swirler inlet axial length, the normalized length being between 0.5 and 2.0, it would have been obvious matter of design choice to include the aft protrusion defines a normalized length equal to an aft protrusion axial length divided by a swirler inlet axial length, the normalized length between 0.5 and 2.0, since applicant has not disclosed that a normalized length between 0.5 and 2.0 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the lengths shown in Bahr’s Figure 1.
Even if Bahr’s aft protrusion was not interpreted to define a normalized tip position equal to an axial difference between the aft protrusion tip position and a swirler inlet aft position divided by the swirler inlet axial length, the normalized tip position being between -1.0 and 1.0, it would have been obvious matter of design choice to include the aft protrusion defines a normalized tip position equal to an axial difference between the aft protrusion tip position and a swirler inlet aft position divided by the swirler inlet axial length, the normalized tip position being between -1.0 and 1.0, since applicant has not disclosed that a normalized tip position being between -1.0 and 1.0 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the lengths shown in Bahr’s Figure 1.
 Even if Bahr’s radially outer surface angle was not interpreted to be between ninety-five degrees and one-hundred forty-five degrees, it would have been obvious matter of design choice to include the radially outer surface angle being between ninety-five degrees and one-hundred forty-five degrees, since applicant has not disclosed that a radially outer surface angle of between ninety-five degrees and one-hundred forty-five degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angle shown in Bahr’s Figure 1. 



Response to Arguments
Applicant’s arguments with respect to claims 1-14, 16, and 19-20 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741